DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 was amended on Nov. 24, 2020 to modify a limitation regarding the polymer product of step (ii). In particular, the limitation “…a PDO polymer product having an unreacted PDO monomer content of at least 65 mole percent” was amended to read “…a PDO polymer product of at least 65 mole percent having an unreacted PDO monomer content”.
The claim thus previously referred to a mole percentage of unreacted monomer in the product, whereas the present claim refers to a mole percentage of the polymer product which includes an unspecified amount of monomer.
The examiner does not find in the original specification any disclosure of the presently recited mole percentages of polymer product including a monomer content. It is thus concluded that claim 1 as amended does not find adequate written descriptive support from the original specification. Claims 2-13 are ultimately dependent upon independent claim 1, and they fail to comply with the written description requirement for the same reasons.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites “[a] polymeric filament extruded from a PDO pellet made in accordance with the method of making absorbable poly(p-dioxanone) pellets by melt polymerization of p-dioxanone conducted in a single reactor with a temperature regulator, and comprising the steps of…”.

The claim thus refers to a pellet made by “the method”, and the claim subsequently recites the phrase “and comprising the steps”.
The subsequently recited steps are thus written as features that are separate from or additional to the recited “the method”. The claim does not recite a method of pellets prior to the recitation of “the method”. The claim thus lacks proper antecedent basis for the phrase “the method”, and the claim does not clearly set forth what steps are a part of the recited “the method”.
Claim 1 is therefore indefinite and does not comply with 35 U.S.C. § 112(b). Claims 2-13 are ultimately dependent upon independent claim 1, and they fail to comply with 35 U.S.C. § 112(b) for the same reasons.

Claim 2 recites “[a] polymeric filament made in accordance with the method of claim 1”.
The claim does not clearly set forth whether the recited “the method of claim 1” includes the step “extruded from a PDO pellet” that is recited in the preamble of claim 1 or else includes only the recited “the method of making absorbable poly(p-dioxanone) pellets…” that is recited in claim 1.
Claim 2 is therefore indefinite and does not comply with 35 U.S.C. § 112(b). Claims 3-13 contain similar preambles, and they fail to comply with 35 U.S.C. § 112(b) for the same reason.


Claim 5 recites “a dye concentration of between 0.01 and 0.2 weight percentage”.
The claim does not clearly set forth what the recited weight percentage is a fraction of. For instance, the claim does not specify whether the recited weight percentage is a percentage of the weight of the monomer; a percentage of the weight of the reaction mixture; a percentage of the weight of the polymer product; a percentage of the weight of the vacuum-treated polymer product; a percentage of the weight of the undried pellets; a percentage of the weight of the stored pellets; or a percentage of the weight of the polymeric filaments.

Applicant is reminded that any amendments of the claims must find written descriptive support in the original disclosure for compliance with 35 U.S.C. § 112(a).

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,611,986 (herein “Datta”).
As to claims 1-11: Datta describes a poly(p-dioxanone) that is suitable for surgical filaments (see the abstract and col. 2, ll. 33-39). As an example of a polymer, Datta describes a polymer (see Example II at col. 13, l. 52 to col. 15, l. 44) made by contacting p-dioxanone monomer (see col. 14, l. 45), the initiator dodecanol (see col. 14, l. 46), the catalyst stannous octoate (see col. 14, l. 50), and 0.1 wt% of the dye D&C violet #2 based on the monomer (see col. 14, l. 42). Because Datta’s polymer is the same type of polymer as is presently recited (poly(p-dioxanone)), there is a reasonable basis to conclude that Datta’s surgical filaments are absorbable for the same reasons that the present filaments are absorbable.
The remaining limitations of the present claims refer to process steps of forming a polymer or a pellet thereof, rather than to any particular structural characteristics of the claimed polymeric filament. The limitations are thus product-by-process limitations. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of the presently recited method steps to the structure of the claimed polymeric filament has been demonstrated, the claims stand properly anticipated by Datta, notwithstanding any difference in the method by which Datta’s polymeric filaments are made.
As to claim 12: Datta’s polymer has an inherent viscosity of 2.53 (see col. 15, l. 41). Datta does not disclose the weight average molecular weight of the polymer. The present specification contains examples of polymers having an inherent viscosity of 1.64 and 1.54 dL/g (Reference Example 3 and Example 3), each of which have a weight average molecular weight greater than 50,000. Because Datta’s polymer has a higher inherent viscosity than these polymers, there is a reasonable basis to conclude that it also has a weight average molecular weight greater than 50,000.
As to claim 13: The presently recites a crystallinity property of pellets. There is presently no evidence of record that the recited crystallinity property of pellets implies any distinction among the claimed filaments and the filaments described by Datta. The claim therefore stands anticipated by Datta. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764